OPINION
PER CURIAM:
Appellant is the plaintiff in a divorce action. She contends that she should be excused from the payment of all costs in the prosecution of the action by reason of her indigency. She supports herself and her two children with public assistance payments of $294 per month. The costs of filing and service of the complaint would be $23.75. The court below found that appellant had the ability to pay this sum, and therefore entered an order requiring her to pay filing fees and sheriff’s costs, and excusing her from the payment of all other costs in prosecuting the action. We find no abuse of discretion. Moskol v. Moskol, 247 Pa.Super. 181, 371 A.2d 1387 (1977); Nicholson v. Nicholson, 247 Pa.Super. 172, 371 A.2d 1383 (1977).
Order affirmed.
HOFFMAN, J.,
dissents for the reasons stated in his dissenting opinions in Moskol v. Moskol, 247 Pa.Super. 181, 371 A.2d 1387 (1977) and Nicholson v. Nicholson, 247 Pa.Super. 172, 371 A.2d 1383 (1977).